DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1 in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that there is no undue bvurden on the examiner to search and examine all groups of inventions.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 38-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11, 12, 14, 16, 17, 19-24, 27, 28, 30, 47, 48, 50-55, 57, and 59-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’).
Regarding Claim 1, Rorick discloses a holster (Figs. 18-44; Para. [0105] regarding a holster), comprising; a control component (at housing 1803, Fig. 34, recesses 1877 in housing 1803 to maintain selector button 1872 and plate 1873 in "on” 
Regarding Claim 2,    Rorick discloses the holster of claim    1, wherein the weapon is a handgun (handgun 1802, Fig.    26).
Regarding Claim 4,    Rorick discloses the holster of claim    1, wherein the accessory is a light accessory (light accessory 1804,    Fig. 26).
Regarding Claim 5,    Rorick discloses the holster of claim    4, wherein the light in the light accessory (light accessory    1804,    Fig.    26) remains off (this arrangement enables the holster 1800 to deactivate or turn off the light accessory 1804 whenever the gun 1802 and light accessory 1804 are inserted in the holster 1800, Para. [0116]) when the weapon (handgun 1802) is in the holster (holster 1800, Fig. 18).
Regarding Claim 6, Rorick discloses the holster of claim 4, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (when the selector button is disposed in the "off' position ... the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]) or activated on (if the user chooses to slide the selector button 1872 to the "on" position ... as the gun 1802 
Regarding Claim 7, Rorick discloses the holster of claim 1, wherein the control component (at housing 1803, Fig. 34) further comprises one or more actuators (upstanding lands 1860, actuator lever 1864, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 . . . will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116], engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]).
Regarding Claim 8, Rorick discloses the holster of claim 1, wherein the control component (at housing 1803, Fig. 34) comprises an on actuator (actuator lever 1864, Fig. 34, engage the lower end of the I ever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) and an off actuator (upstanding lands 1860, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 . .. will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116]).
Regarding Claim 9, Rorick discloses the holster of claim 8, wherein the on actuator (actuator lever 1864, Fig. 34) is attached to the control component (at housing 1803) by an on actuator spring support (at bias spring 1870, Fig. 34, the distal plate 
Regarding Claim 12, Rorick discloses the holster of claim 1, wherein the holster (holster 1800, Fig. 18) is adapted to receive a light accessory (light accessory 1804, Fig. 26) which has been attached (the light accessory 1804 couples to the handgun 1802, Para. [0109]) to a handgun (handgun 1802).
Regarding Claim 14, Rorick discloses the holster of claim 7, wherein the actuator (actuator lever 1864, Fig. 34) can be restrained from effecting the on switch function (when the selector button is disposed in the "off' position ... the scallops 1852 on the finger buttons 1850, which are disposed immediately below the lower end of the actuator lever 1864, will move past the actuator lever 1864 with a clearance, and the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]).
Regarding Claim 16, Rorick discloses a holster (Figs. 18-44; Para. [0105] regarding a holster), comprising: a control component (at housing 1803, Fig. 34, recesses 1877 in housing 1803 to maintain selector button 1872 and plate 1873 in ''on'' or "off positions as selected by the user, Para. [0121]) operably linked to a selector (selector button 1872), wherein the selector (selector button 1872) is adapted to allow a user the option of drawing a weapon (handgun 1802, Fig. 26, the example holster is further capable, at the user's option, of activating the light accessory 1804 when the gun 1802 is drawn from the holster 1800, Para. [0117]) and an accessory (light accessory 
Regarding Claim 17,    Rorick    discloses    the holster of claim    16, wherein    the weapon is a handgun (handgun 1802, Fig. 26).
Regarding Claim 19,    Rorick    discloses    the holster    of claim    16, wherein    the accessory is a light accessory (light accessory 1804, Fig. 26).
Regarding Claim 20, Rorick discloses the holster of claim 19, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (this arrangement enables the holster 1800 to deactivate or turn off the light accessory 1804 whenever the gun 1802 and light accessory 1804 are inserted in the holster 1800, Para. [0116]) when the weapon (handgun 1802) is in the holster (holster 1800, Fig. 18).
Regarding Claim 21,    Rorick    discloses    the holster    of claim    19, wherein    the light in the light accessory (light accessory 1804, Fig. 26) is activated on (if the user chooses to slide    the selector button    1872 to the    "on" position ... as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) or allowed to remain off (when the selector button is disposed in the "off' position ... the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]) when the weapon (handgun 1802) is withdrawn from the holster (holster 1800, Fig. 18).

Regarding Claim 23, Rorick discloses the holster of claim 16, wherein the control component (at housing 1803, Fig. 34) comprises an on actuator (actuator lever 1864, Fig. 34, engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) and an off actuator (upstanding lands 1860, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 . .. will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116]).
Regarding Claim 24, Rorick discloses the holster of claim 23, wherein the on actuator (actuator lever 1864, Fig. 34) is attached to the control component (at housing 1803) by an on actuator spring support (at bias spring 1870, Fig. 34, the distal plate 1874 also serves to captivate the actuator lever 1864, pivot pin 1866 and the bias spring 1870 against the housing 1803, Para. [0117]).

Regarding Claim 30, Rorick discloses the holster of claim 16, wherein the actuator (actuator lever 1864, Fig. 34) can be restrained from effecting the on switch function (when the selector button is disposed in the "off' position ... the scallops 1852 on the finger buttons 1850, which are disposed immediately below the lower end of the actuator lever 1864, will move past the actuator lever 1864 with a clearance, and the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]).
Regarding Claim 47, Rorick discloses a holster (Figs. 18-44; Para. [0105] regarding a holster), comprising: a control component (at housing 1803, Fig. 34, recesses 1877 in housing 1803 to maintain selector button 1872 and plate 1873 in "on" or "off positions as selected by the user, Para. [0121]) operatively linked to a selector (selector button 1872), wherein the holster (holster 1800, Fig. 18) allows a user to draw a weapon (handgun 1802, Fig. 26, the example holster is further capable, at the user's option, of activating the light accessory 1804 when the gun 1802 is drawn from the holster 1800, Para. [0117]), and wherein the weapon (handgun 1802) is mounted (the light accessory 1804 couples to the handgun 1802, Para. [0109]) with an accessory (light accessory 1804).
Regarding Claim 48, Rorick discloses the holster of claim 47, wherein the weapon is a handgun (handgun 1802, Fig. 26).

Regarding Claim 51, Rorick discloses the holster of claim 50, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (this arrangement enables the holster 1800 to deactivate or turn off the light accessory 1804 whenever the gun 1802 and light accessory 1804 are inserted in the holster 1800, Para. [0116]) when the weapon (handgun 1802) is in the holster (holster 1800, Fig. 18).
Regarding Claim 52, Rorick discloses the holster of claim 50, wherein the light in the light accessory (light accessory 1804, Fig. 26) remains off (when the selector button is disposed in the "off' position ... the light accessory 1804 will remain in the off condition as the gun 1802 is removed from the holster 1800, Para. [0118]) or activated on (if the user chooses to slide the selector button 1872 to the "on" position ... as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) when the weapon (handgun 1802) is withdrawn from the holster (holster 1800, Fig. 18).
Regarding Claim 53, Rorick discloses the holster of claim 47, wherein the control component (at housing 1803, Fig. 34) further comprises one or more actuators (upstanding lands 1860, actuator lever 1864, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 . . . will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116], engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to 
Regarding Claim 54, Rorick discloses the holster of claim 47, wherein the control component (at housing 1803, Fig. 34) comprises an on actuator (actuator lever 1864, Fig. 34, engage the lower end of the lever 1864 as the gun 1802 leaves the holster 1800, causing the finger button 1850 to rotate downward, and thereby activate, or turn on, the light accessory 1804, Para. [0119]) and an off actuator (upstanding lands 1860, Fig. 34, the upper ends of the lands 1860 will contact the scallops 1852 ... will urge both buttons 1850, and hence, the rocker switch 1854, to their off or horizontal position, Para. [0116]).
Regarding Claim 55, Rorick discloses the holster of claim 54, wherein the on actuator (actuator lever 1864, Fig. 34) is connected to the control component (at housing 1803) by an on actuator spring support (at bias spring 1870, Fig. 34, the distal plate 1874 also serves to captivate the actuator lever 1864, pivot pin 1866 and the bias spring 1870 against the housing 1803, Para. [0117]).
Regarding Claim 57, Rorick discloses the holster of claim 47, wherein the holster (holster 1800, Fig. 18) is adapted to receive a light accessory (light accessory 1804, Fig. 26) which has been attached (the light accessory 1804 couples to the handgun 1802, Para. [0109]) to a handgun (handgun 1802).
Regarding Claim 59, Rorick discloses the holster of claim 53, wherein the actuator (actuator lever 1864, Fig. 34) can be restrained from effecting the on switch 
Regarding Claim 60, Rorick discloses the holster of claim 47, further comprising a waist strap (belt 9, Fig. 11 A, the example quick draw holster 1800 incorporates many of the same features and advantages of the first and second embodiments above, and accordingly, a more detailed description of these features, where duplicative, is omitted for brevity, Para. [0105], the holster 10 coupled to the belt 9 of a wearer, Para. [0096]), a shoulder strap, and/or a leg strap.
Regarding Claim 61, Rorick discloses the holster of claim 47, wherein the holster (holster 1800, Fig. 18) is adapted to be concealed (the holsters may be chest mounted, more preferably in a concealed fashion, Para. [0073]).
Regarding Claim 62, Rorick discloses the holster of claim 47, wherein the holster (holster 1800, Fig. 18) is adapted for open carry (but can also be carried on a high or a low belt rig, Para. [0073]).
Regarding Claim 63, Rorick discloses the holster of claim 47, further comprising one or more straps (belt 9, Fig. 11 A, the example quick draw holster 1800 incorporates many of the same features and advantages of the first and second embodiments above, and accordingly, a more detailed description of these features, where duplicative, is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claims 1, 16, and 47 above, and further in view of Saatchi et al. (US 2016/0165192, hereinafter ‘Saatchi’).
Regarding Claim 3, Rorick discloses the holster of claims 1, 16, and 47.
Rorick fails to explicitly disclose wherein the weapon is a Taser.
Saatchi is in the art of a firearm device including a spotlight (Para. [0037]) and teaches wherein a weapon is a Taser (tasers, Para. [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of Saatchi for the purpose of providing a device configured for appropriate use with non-lethal weaponry and thereby ensure that the device is available at the time of use of non-lethal weaponry (Saatchi, Para. [0040]).

Claims 10, 25, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claims 8, 23, and 56 above, and further in view of NuDyke (US 2010/0064568).
Regarding Claim 10, Rorick discloses the holster of claim 8.
Rorick fails to explicitly disclose wherein the off actuator is attached to the control component by an off actuator spring retainer.
NuDyke is in the art of a switch for the control of weapon mounted electronic assemblies (Para. [0003]) and teaches wherein an off actuator (at end 52, Fig. 5, to understand the operation of the switch assembly 16 and the visible energy emission portion 14, reference is now made to FIGS. 5-11, Para. [0057], FIG. 8 is a view in which the energy emission control switch assembly being in an "off' or deactivated position, Para. [0032]).is attached to a control component (at switch body 20) by an off actuator spring retainer (at spring 50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of NuDyke for the purpose of providing a switch assembly having a spring that provides a force to bias toward a lever mechanism and thereby reduce the potential for damage by ensuring that only a few pounds of force are exerted toward a lever member (NuDyke, Para. [0058]).

Claims 13, 29, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claims 1, 16, and 47 above, and further in view of Matthews (US 6267279).
Regarding Claims 13, 29, and 58, Rorick discloses the holster of claim 1.
Rorick fails to explicitly disclose wherein the holster allows for a straight draw or return of a weapon, no rotation is necessary.
Matthews is in the art of systems for holstering hand weapons with target illuminators (Col. 1, Lns. 16-20) and teaches wherein a holster (holstering device 14, Fig. 3) allows for a straight draw (along tracks 16, 17) or return (along tracks 16, 17) of a weapon (elongate hand weapon 12, Fig. 1), no rotation is necessary (Fig. 3 showing tracks 16, 17 for guiding drawing without rotation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of Matthews for the purpose of providing a track structure for releasably retaining a slide structure and thereby ensure that the hand weapon is secure against falling out of the holstering device such as when the wearer rolls over (Matthews, Col. 6, Lns. 49-57).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rorick et al. (US 2013/0301243, hereinafter ‘Rorick’) as applied to claim 1, and further in view of Ryan, III et al. (US 5598958, hereinafter ‘Ryan, III’).

Rorick fails to explicitly disclose wherein the control component includes one or more of the following materials: polyphenylene sulfide (PPS), polyethylene terephthalate, polyetheretherketone, polybutylene terephthalate, Ertalyte TX, PEEK, Torlon, Delrin, PET, Vespel, and Duratrol.
Ryan, III is in the art of a competition holster (Col. 3, Lns. 42-47) and teaches wherein a control component (at body 10, Fig. 1) includes one or more of the following materials: Delrin (the body 10 is of relatively rigid material such as aluminum or the polymer known by the trademark Delrin, Col. 3, Lns. 47-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rorick with the teaching of Ryan, III for the purpose of providing a relatively rigid material to the body of the holster and thereby ensure that the body has sufficient strength and durability to hold a fully loaded handgun (Ryan, III, Col. 3, Lns. 42-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 2, 2021